SUPPLEMENT DATED FEBRUARY 26, 2010 TO PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C Effective April 30, 2010, each portfolio of the AIM Variable Insurance Funds will change their name as follows: Current Name New Name AIM V.I. Capital Appreciation Fund Invesco V.I. Capital Appreciation Fund AIM V.I. Core Equity Fund Invesco V.I. Core Equity Fund AIM V.I. Dynamics Fund Invesco V.I. Dynamics Fund AIM V.I. International Growth Fund Invesco V.I. International Growth Fund AIM V.I. Small Cap Equity Fund Invesco V.I. Small Cap Equity Fund The name of AIM Variable Insurance Funds will also be changing to: AIM Variable Insurance Funds (Invesco Variable Insurance Funds). Please retain this supplement with your prospectus for future reference. Accolade (NY)2/10
